Opinion issued January 27, 2015.




                                   In The

                           Court of Appeals
                                   For The

                       First District of Texas
                         ————————————
                           NO. 01-14-00630-CR
                           NO. 01-14-00631-CR
                           NO. 01-14-00632-CR
                         ———————————
             IN RE DOMINIQUE DONTAE LASKER, Relator



           Original Proceeding on Petition for Writ of Mandamus



                       MEMORANDUM OPINION

     Relator, Dominique Dontae Lasker, has filed a petition for writ of

mandamus, challenging trial court orders denying his motions to dismiss the
                                            2

State’s indictments, under the Interstate Agreement on Detainers Act, TEX. CODE

CRIM. PROC. ANN. art. 51.14 (West 2006).1

      We deny the petition for writ of mandamus.



                                    PER CURIAM


Panel consists of Justices Jennings, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying cases are State of Texas v. Dominique Dontae Lasker, Cause Nos. 11-01-
      13703, 11-01-13704, 11-01-13705, in the 506th District Court of Waller County, Texas,
      the Honorable Albert M. McCraig presiding.